REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a dynamic-seal-less self-actuating growing rod comprising: at least one cylindrical static rod with an internal bore comprising a first static end and a second static end, wherein said second static end is sealed by at least one cap to define the area enclosed therein as a fluid receptacle shell;  at least one piston rod, coaxially coupled with said static rod and comprising a first piston end and a second piston end; wherein said second piston end is disposed within the internal bore of said static rod through said cap and is configured to distract longitudinally out of the static rod,  at least one fluid source holding at least one sterile biocompatible fluid at a pre-determined pressure; and at least one fluid transfer port configured to transfer said sterile biocompatible fluid in said fluid source to at least one fluid receptacle at the same pre-determined pressure, said system being characterized in that: wherein said at least one fluid receptacle is housed within said fluid receptacle shell and is in contact with said second piston end of said piston rod at a first receptacle end and is connected to said fluid transfer port at a second receptacle end, wherein said at least one fluid receptacle being at least one selected from the group consisting of metal bellows, polymeric bellows, polymeric balloon, and polymeric tube and contains the said sterile biocompatible fluid at said pre-determined pressure.
Lynch et al. (U.S. Publication No.2016/0106471 A1; hereinafter “Lynch”) discloses the claimed invention except for at least one fluid source holding at least one sterile biocompatible fluid at a pre-determined pressure, at least one fluid transfer port configured to transfer said sterile biocompatible fluid in said fluid source to at least one fluid receptacle at the same pre-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773